NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
         parties in the case and its use in other cases is limited. R.1:36-3.



                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-4548-15T1

JOHN WALTERS,

        Petitioner-Appellant,

v.

BOARD OF TRUSTEES,
PUBLIC EMPLOYEES'
RETIREMENT SYSTEM,

        Respondent-Respondent.


              Submitted July 12, 2017 – Decided July 26, 2017

              Before Judges Simonelli and Carroll.

              On appeal from the Board of Trustees, Public
              Employees'   Retirement  System,  PERS   No.
              2-10-290504.

              Margolis Edelstein, attorneys for appellant
              (Michael R. Miller, on the brief).

              Christopher S. Porrino, Attorney General,
              attorney for respondent (Melissa Dutton
              Schaffer, Assistant Attorney General, of
              counsel; George E. Loeser, Deputy Attorney
              General, on the brief).

PER CURIAM

        Petitioner John Walters appeals from a May 3, 2016 decision

of    the    Board   of   Trustees     (Board)    of   the   Public    Employees'
Retirement System (PERS).              The Board adopted an Initial Decision

issued by Administrative Law Judge (ALJ) Edward J. Delanoy, Jr.,

recommending that the Board deny petitioner's application for

accidental disability retirement benefits because he failed to

prove that the event that caused his injuries occurred during and

as a result of his regular or assigned duties.                      Having reviewed

the   record,   we        find   the    Board's    decision        is    supported      by

substantial credible evidence.                 R. 2:11-3(e)(1)(D).            We affirm

substantially       for    the   reasons       stated   by   ALJ    Delanoy      in   his

thoughtful written opinion.

      The   facts    are     essentially       undisputed    and        are   succinctly

summarized in the ALJ's Initial Decision as follows:

                 [Petitioner] was employed by the New
            Jersey Department of Corrections for fifteen
            years as a Senior Corrections Officer.     On
            January 5, 2014, he was so employed at the
            Edna Mahon Correctional Facility for Wom[e]n
            ("Facility"), but this was a day off for
            petitioner. He was contacted by his superiors
            and asked if he wanted to work overtime. He
            accepted the offer to work on the 10:00 p.m.
            to 6:00 a.m. shift.

                 On the night in question, [petitioner]
            put on his uniform, traveled to work and
            arrived at the Facility at approximately 9:40
            a.m. He arrived early because the weather was
            bad, and because he wanted to allow himself
            the extra time to fill out required overtime
            paperwork and get to his post. In order to
            get to his parking area, [petitioner] was
            required to stop at a security gate manned by
            an armed guard.    [Petitioner] produced his

                                           2                                     A-4548-15T1
           identification card and proceeded to the
           parking area. The security gate closed behind
           him.     Once beyond the security gate,
           [petitioner]    was    expected   to    report
           immediately to any emergency code that might
           thereafter occur, even though he was not yet
           at this post.    Because he was on overtime,
           [petitioner] could not proceed directly to his
           post as he would normally do.         Instead,
           [petitioner] was required to report to
           Thompson Hall to fill out overtime paperwork
           before he could report to his post and begin
           his shift.

                [Petitioner] parked his car and opened
           his driver's side door to exit. [Petitioner]
           took one step, slipped on some ice, and fell
           to the ground. [Petitioner] was transferred
           to the hospital by ambulance, and never made
           it to his post that evening. Petitioner was
           not undertaking any of his normal duties of a
           corrections officer when he fell.            A
           Department   of   Corrections    Investigative
           Report set forth that the incident occurred
           prior to third shift. [] [Petitioner] began
           to be paid only after his shift began at 10:00
           p.m., and was not paid for the preliminary
           duties he performed prior to the official
           start of his shift.

     In his legal analysis, the ALJ noted that, pursuant to

N.J.S.A. 43:15A-43, a member of the PERS may be retired on an

accidental disability pension if the member "is permanently and

totally disabled as a direct result of a traumatic event occurring

during and as a result of the performance of his regular or

assigned duties[.]"      In Richardson v. Board of Trustees, Police &

Firemen's Retirement System, 192 N.J. 189, 212-13 (2007), the

Supreme   Court   held   that   in   order   to   qualify   for   accidental

                                      3                              A-4548-15T1
disability retirement benefits, a member of the retirement system

must establish:

           1. that he     is   permanently        and   totally
           disabled;

           2. as a direct result of a traumatic event
           that is

                a. identifiable       as   to    time   and
                place,

                b. undesigned and unexpected, and

                c. caused by a circumstance external
                to the member (not the result of
                pre-existing    disease   that    is
                aggravated or accelerated by the
                work);

           3. that the traumatic event occurred during
           and as a result of the member's regular or
           assigned duties;

           4. that the disability was not the result of
           the member's willful negligence; and

           5. that the member is mentally or physically
           incapacitated from performing his usual or any
           other duty.

     The ALJ determined petitioner was still in the process of

commuting at the time of his accident.          Citing Kasper v. Board of

Trustees, Teachers' Pension & Annuity Fund, 164 N.J. 564 (2000),

the ALJ concluded that "[petitioner] had done nothing more than

park his vehicle, and he was not engaged in his regular or assigned

duties, nor was he actively preparing for his regular or assigned

duties.   Thus, the injury was not causally connected to his work."

                                  4                               A-4548-15T1
     The Board adopted the ALJ's decision and denied petitioner's

application for accidental disability retirement benefits.      This

appeal followed.

     The standard of review that applies in an appeal from a state

agency decision is well established.      "Judicial review of an

agency's final decision is generally limited to a determination

of whether the decision is arbitrary, capricious, or unreasonable

or lacks fair support in the record."    Caminiti v. Bd. of Trs.,

431 N.J. Super. 1, 14 (App. Div. 2013) (citing Hemsey v. Bd. of

Trs., Police & Firemen's Ret. Sys., 198 N.J. 215, 223 (2009)).     In

reviewing an administrative decision, we ordinarily recognize the

agency's expertise in its particular field.     Ibid.   We are not

bound by an agency's statutory interpretation or other legal

determinations.    Russo v. Bd. of Trs., Police & Firemen's Ret.

Sys., 206 N.J. 14, 27 (2011).

     After reviewing the record in light of the applicable standard

of review, we find no basis to disturb the Board's decision.     See

Mazza v. Bd. of Trs., Police & Firemen's Ret. Sys., 143 N.J. 22,

25 (1995).   On appeal, petitioner argues that the Board erred in

disqualifying him on the sole basis that the event that led to his

injuries did not occur as a result of his regular or assigned

duties.   We disagree.    Petitioner's appellate contentions are



                                5                           A-4548-15T1
without sufficient merit to warrant further discussion.   R. 2:11-

3(e)(1)(E).

    Affirmed.




                               6                           A-4548-15T1